DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21,23-31 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10230364. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims and the application claims recite similar limitations, i.e., the patent claims 1 and 5 disclose first to third switches and first to third diodes as recited in the application claim 21; the patent claims 7 and 10 disclose a method comprises turning-on process and turning-off processes as recited in the application claim 31; the patent claims 2 and 4 further disclose the sizes of the transistors and diodes as recited the patent claim 37.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26, 27, 37-38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lacarnoy et al. (US 20160241030).
As to claim 21, Lacarnay.’s figure 3B shows a hybrid power device comprising: a first switch (122) and a first diode (130) connected in parallel between a midpoint and a first terminal of the hybrid power 
As to claim 23, figure 3B shows that the third switch is an IGBT device, and wherein: a collector of the IGBT device is connected to the second terminal; and an emitter of the IGBT device is connected to the midpoint. 
As to claim 24, figure 3B shows that a gate of the first switch and a gate of the second switch are connected together and further connected to a third terminal of the hybrid power device; and a gate of the third switch is connected to a fourth terminal of the hybrid power device. 
As to claim 26, figure 3B shows that the first switch is a low voltage Metal Oxide Semiconductor Field Effect Transistor (MOSFET -see ¶0029); the second switch is a high voltage MOSFET, wherein a source of the first switch is directly connected to a source of the second switch and further connected to the midpoint; and an anode of the first diode is directly connected to an anode of the second diode and further connected to the midpoint. 
As to claim 27, figure 3B shows that a cathode of the third diode is connected to a drain of the second switch; and an anode of the third diode is connected to a drain of the first switch. 
As to claim 37, figure 3B shows a hybrid power device comprising: a low voltage MOSFET (120 or 122, ¶0029) and a low voltage diode (128 or 130.  Diodes 128 and 130 are low voltage diode since they are body diodes of transistors 120 ad 122, see ¶0031) connected in parallel between a midpoint and a first terminal of the hybrid power device; a high voltage MOSFET (118 or 124) and a high voltage diode (126 or 132) connected in parallel between the midpoint and a second terminal of the hybrid power device; an IGBT (134 or 136) connected between the midpoint and the second terminal; and a freewheeling diode (138 or 140) connected between the first terminal and the second terminal. 

As to claim 40, figure 3B shows that a collector of the IGBT is connected to a drain of the high voltage MOSFET; an emitter of the IGBT is connected to a drain of the low voltage MOSFET; an anode of the freewheeling diode is connected to the drain of the low voltage MOSFET; and a cathode of the freewheeling diode is connected to the drain of the high voltage MOSFET.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy et al. (US 20160241030) in view of Takimoto et al (US 20110309874).
As to claim 25, Lacarnoy et al.’s figure 3B fails to show that a gate of the first switch is connected to a third terminal of the hybrid power device; a gate of the second switch is connected to a fourth terminal of the hybrid power device.  However, Takimoto et al.’s figure 1 shows a similar switch circuit that gates of first and second switches (1a and 1b) are coupled to separate terminals of the circuit.  IT would have been obvious to one having ordinary skill in the art to construct separate terminals to . 

Claims 28-31, 34-36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacarnoy et al. (US 20160241030).
As to claim 28, Lacarnoy et al.’s figure 3B fails to show that a voltage rating of the second switch is ten times greater than a voltage rating the first switch. However, it would have been obvious to one having ordinary skill in the art to select the voltage rating of the second switch to be ten times greater than a voltage rating the first switch in order to achieve optimum performance, see MPERP 2144.05.
As to claim 29, it is well known that Schottky diode has lower forward voltage drop than a regular diode. It would have been obvious to one having ordinary skill in the art to select Schottky diodes for the first diode and the second diode for the purpose of reducing forward voltage drop across the diodes. 
As to claim 30, it is seen as an obvious design preference to select a reverse recovery time of the third diode to be shorter than a reverse recovery time of the second diode; and a forward voltage drop of the third diode to be greater than a forward voltage drop of the second diode dependent upon a particular environment of use to ensure optimum performance, see MPEP 2144.05. 
As to claim 31, figure 3B shows a method comprising: in a turn-on process of a hybrid power device, applying gate drive signals sequentially to a first conductive channel comprising a first switch (118 or 122) and a second switch (120 or 124) connected in series, and a second conductive channel comprising a third switch (134 or 136), wherein as a result of applying gate drive signals sequentially [¶0037 teaches that “in act 206, the MOSFET switching devices (e.g., switching devices 118, 124, etc) are turned on before the IGBT device switching devices”], the third switch achieves zero voltage switching, wherein the first to third switches and first to third diodes connected as claimed, see the rejection of 
As to claim 34, figure 3B shows that a collector of the third switch is connected to the second terminal of the first conductive channel; and an emitter of the third switch is connected to the midpoint of the first conductive channel. 
As to claim 35, figure 3B shows the step of turning off the first switch and the second switch simultaneously (since their gates are coupled together); and configuring a third diode as a freewheeling diode during the turn-off process, wherein the third diode is connected between the first terminal and the second terminal of the first conductive channel. 
As to claim 36, figure 3B shows that after the third switch has been turned on, a current flowing through the third switch is greater than a current flowing through the second switch. 
As to claim 39, figure 3B shows that a voltage rating of the high voltage diode is ten times greater than a voltage rating of the low voltage diode (see the rejection of claim 28).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842